Title: [Diary entry: 18 November 1787]
From: Washington, George
To: 

Sunday 18th. Thermometer at 41 in the Morning—56 at Noon and 51 at Night. Weather clear and pleasant. The Wind in the morning was at No. Et.—at Noon East and at Night Southerly. Geo. Auge. Washington and his wife went up to Abingdon. To Dinner came Mr. Potts his wife and Brother and Mr. Wilson from Alexandria and soon after them Colo. Humphreys. The first company went away after dinner and in the evening Mr. Corbin Washington came in.